 D)Fl('ISIONS OF NATIONAL LABOR REL ATIONS BOARI)Fruin-Colilon Corprafion and William E. Milleralaborers International Union of North America,AFL.-CIO, L.ocal 282 and William E. Miller andOwen Innis. ('Cases 14 (A 8891, 14 CB 3066, and14 (B 3078August 21. 1979SUPPLEMENTAL DECISION AND ORDERBY MIMBIERS Jt.NKINS, MURPHY. ANI) TRtESI)AI.I:On D)ecember 7. 1976, the National Labor Rela-tions Board issued its Decision and Order in theabove-entitled proceeding' finding, inter alia, that Re-spondent Laborers International Union of NorthAmerica. AFL-CIO, Local 282. herein called Re-spondent Union, had violated Section 8(b)( )(A) and(2) of the National Labor Relations Act, as amended,by unlawfully causing Fruin-Colnon Corporation.herein called Respondent Employer, to discharge orto lay off employees Henry Durham. Owen Innis, Le-Roy l.ukefahr, Tom l.ukefahr. William E. Miller, JoeSachse, and Jim Schoen in violation of Section 8(a)(3)and ( 1) of the Act, and by discriminatorily refusing toappoint Miller as a foreman under the provisions ofits collective-bargaining agreement with RespondentEmployer. The Board ordered that these individualsbe reinstated and made whole for any loss of earningssuffered by reason of the discrimination against them.On April 6, 1978, the United States Court of Ap-peals for the Eighth Circuit issued its judgment2en-forcing the Board's Order. Thereafter, the RegionalDirector for Region 14 issued and served on the par-ties a backpay specification and notice of hearing onAugust 11, 1978,3and an amended specification onOctober 17.4 Respondent Union filed an answer onAugust 22, and an amended answer on October 24:Respondent Employer filed an answer on August 24,and an amended answer on October 26.At a hearing held on October 31, AdministrativeLaw Judge Phil W. Saunders approved a backpaysettlement agreement entered into by the parties.Then, on November 3, the General Counsel filed amotion with the Board requesting special permissionto appeal the settlement agreement reached at thehearing. Respondent Employer filed a statement inopposition to the General Counsel's motion on No-vember 7. Thereafter, by telegraphic order dated De-cember 5, the Board granted the General Counsel's' 227 NLRB 592571 F.2d 10171 All dates herein are in 1978 unless otherwise indicated.The Regional Director did not file a backpay specification with respect todiscriminatee Henry Durham.motion to vacate the settlement agreement and re-manded the case to the Administrative l.aw Judge forfurther proceeding.Pursuant to the Board's direction. a hearing washeld before Administrative Law Judge Phil W. Saun-ders on February 6, 1979, fr the purpose of deter-mining the amount of money due the discriminateesunder the backpay specification. On May 18. 1979.Administrative Law Judge Phil W. Saunders issuedthe attached Supplemental Decision in this proceed-ing. Thereafter. Respondent Union and RespondentEmployer filed exceptions and supporting briefs, andthe General Counsel filed a brief in support of theAdministrative Law Judge's Supplemental Decision.Pursuant to the provisions of Section 3(h) of theNational Labor Relations Act, as amended. the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Supplemental ecision in light of the excep-tions and briefs and has decided to affirm the rulings,findings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative aw Judge and hereby or-ders that the Respondent, Fruin-Colnon Corporation,Cape Girardeau, Missouri, its officers, agents, succes-sors, and assigns, and the Respondent, Laborers In-ternational Union of North America, AFL CIO, Lo-cal 282, its officers, agents, and representatives, shalltake the action set forth in the said recommendedOrder.SUPPLEMENTAL DECISIONSIAIMENINI OF I CASFiPuHn W. SAL:NI)I=RS, Administrative Judge: On December7. 1976, the Board issued its decision directing Fruin-Col-non Corporation, hereinafter referred to as Fruin or Fr-uin-Colnon. and Laborers International Union of North Amer-ica, AFI-CIO. Local 282, referred as I.ocal 282, and jointlyreferred to as Respondents. to make hole employees l.e-Roy Lukefahr. Owen Innis. om Lukefathr. Joe Sachse, JimSchoen. Henry Durham, and William E. Miller, fr the lossof earnings resulting from Respondents' unfair labor prac-tices. On April 6. 1978, the ('ourt of Appeals for the EighthCircuit entered its decree enforcing in full the backpay pro-visions of the Board's Order, but subsequent thereto a con-troversy arose over the amount of backpay due the above-named employees, and the Board's Regional Director thenissued a backpay specification. and also an amended back-244 NI.RB No. 755( FRUIIN-COI NON C(ORP.pay specification. alleging the amount of backpay due theahove-namled discriminatees. A hearing was held in thissupplemental matter on ebruary 6. 1979. upon theamended back p! pacification issued on Octohber 17. 1978.Upon the entire record. including mn observation of thedenmeanor of witnesses. I make the tilow ing:FIN)IN(iS AND) C()ON I t SI()NSFruin-Colnon is a contractor engaged in the general con-struction industry, and in 1975 was constructing a plantaddition for Procter and Gamble Company at the time ofthe discrimination against seven laborers employed on thisjob.'The amended backpay specification alleges, inter alia.that the named discriminatees are due backpay from Re-spondents in the amounts set forth in the amended specifi-cation, that Respondents are jointly and severally liable forsuch backpay pursuant to the Board's Order in the priorunfair labor practice cases, that Respondents are alsojointly and severally liable for contributions to the pensionand to the health and weltare funds on behalf of the allegeddiscriminatees and that Local 282 is solely liable for pay-ment to discriminatee William Miller of a foreman's differ-ential pay which he would have received absent discrimina-tion against him. During the course of the hearing beforeme, the parties stipulated that the method used by the Re-gional Director in arriving at the backpay figures for eachof the discriminatees was a proper method, and furtherstipulated that the contractual wage rates listed for each ofthe discriminatees was correct with the exception of thatlisted for Tom Luketahr. However, disagreement remainswith regard to an appropriate date of layoff for each of thediscriminatees, contributions to the health and welfare fundon behalf of the discriminatees, and the continued paymentto Miller of the foreman's differential through his backpayperiod.Counsel for Fruin-Colnon points out that the construc-tion industry is characterized by employment of generallyshort durations and that there are wide fluctuations in thetotal number of jobs available from month to month andfrom year to year, that construction employment is higherduring the warmer months of the year, and that few em-ployees are considered permanent employees of any par-ticular contractor. It is further pointed out that in the in-stant case the construction project in question continuedthrough June 1978. and that least one laborer was em-ployed continuously throughout the period, and that whilelaborers were continued on the project, significant layoffsoccurred, and that on March 31, 1976, the laborers workforce was reduced to a general foreman, a steward, and onelaborer.Counsel for Fruin-Colnon also introduced various exhib-its and testimony through its Project Manager Lawton Dru-ry, and through its expert witness Robert Sorensen, asso-ciate professor of economics at the University of Missouri.in efforts to establish layoff dates of the six discriminateesinvolved herein.' It appears that exhibits A through I aregraphs which reflect the results of two approaches to estab-lishing when each of the discriminatees involved hereinI No backpay specification was issued with respect to discriminatee HenryDurham.would hae been laid oft; but for the discrimination. FruinExhibit A lists every individual laborer employed on the jobin question from March 31. 1975. through July 12,. 1976.and Fruin Exhibits B through I superimposes the to stud-ies upon the information contained in Exhibit A. The twospecific studies here involved were made on the basis of'layoffs by "seniority" and a "probabilistic model."Fruin exhibit B is study of layoffs using the probabilisticmodel. As pointed out. Professor Sorensen testified that hebelieved there were two good reasons for using the "prob-abilistic model" for one the principle of the lotter\ hashistorically been used to make difficult choices when thereexists no objective criteria for making the choice. Second,when there is no particular criteria for selecting employeesfor layoff, you have then, in fact, a random procedure.It is pointed out by counsel for Fruin that their exhibitsA and C through I. demonstrate the lasoff of' the discrimi-natees herein by using their seniority nothing that on Oc-tober 10, 1975, seven employees were laid off: on October15, 1975. two were laid off: on October 22, 1975., even werelaid off: on February 24. 1976, one was laid off: on March9, 1976, seven were laid off: and on March 31. 1976, bourwere laid off. Counsel for Fruin argues that seniority ouldbe an objective and nondiscriminating method ot' determin-ing when each discriminatee would reasonably have left thejob ---suggesting that seniority is not biased, nor is it subjec-tive, and thus, an appropiate criteria to be used to deter-mine the discriminatee's "rightful place."Counsel for Fruin further points out that both of theirstudies as to when the layoffs would have occurred-- fairlpredicts the probable layoff dates for each discriminatee.and that each method has been used historically to solvesimilar problems, and both meet the criteria enounced bythe Supreme Court as being suitable for the Board's util-ity -citing Phelps Dodge Corporation v. N. L. RB. 313 U.S.177 (1941).)Counsel for Local 282 argues that the General Counseloffered no evidence on which to base its calculations. anddid not provide information with regard to the actual dis-cri minatees.2 Professor Sorensen estified that most of his research activitl is n theareas of applied microeconomics and that he uses statistical techniques totest hypothesis about economic phenomena. He testified that he had beenemployed by Fruin to use some "probability theroms" in order to calculatethe probable layoff of the discnminatees. assuming the layoffs were randomBelow is a companson for dates of layoffs for the discriminatee based nboth studies made by Fruin:Probabi-listicStudyWm. MillerHenry DurhamOwen InnisTom LukefahrJoe SachdseJames SchoenLeRoy Lukefahr3/9/7611/14/7510/22/7510/22/7510/22/7510/22/7510/10/75SeniorityStudy3/31/763/31/7610/22/7510/22/7510/22/7511/14/7510/22/75sI I D[)F('ISIONS OF NATIONAL I.ABOR RELAlIONS BOARDT'he Board's compliance officer. Roy Hayden, testifiedbetfre me that he was responsible for the preparation of thefigures listed in the specification. and in preparation ofthese amounts he rlied upon fringe benefits reports and onthe collective-bargaining agreements supplied to him byFruin covering members of the laborers' craft working onthe Proctor and Gamble project here in question. Haydentestified that neither Fruin nor Local 282 was able to pre-sent any evidence on an objective standard by which layoffswere made on this project, and in the absence of such objec-tive evidence. he applied the longstanding Board principlein backpay cases, and which holds that where there is anyuncertainty as to whether or not discriminatees are entitledto backpay, the uncertainty must be resolved against thewrongdoer. Hayden stated that the application of this prin-ciple resulted in the conclusion that the named discrimi-ratees herein would have been the last employees remain-ing on the job in the laborers' craft, with the exception ofthe general foreman and the steward, who were given spe-cial seniority according to the collective-bargaining con-tract. Hayden further testified that in determining dates onwhich each of the discriminatees would have been laid offunder this theory, he relied on the fringe benefit reportsindicating the dates when the number of laborers workingon the project in question dropped below the number ofdiscriminatees still remaining-other than the general fore-man and steward--and each time the number of laborersremaining on the project dropped below the number of dis-criminatees plus the steward and general foreman, it wasthen presumed that one or more of the discriminateeswould have been lawfully laid off, and that this resulted inthe layoff dates alleged in the specification as being thetermination points for backpay for each of the respectivediscriminatees.In differentiating between the discriminatees them-selves-as to which of them would have been laid off firstHayden then applied a seniority principle under which thediscriminatees who had been hired first were presumed tobe working the longest, and as discriminatee William Millerwas hired before any of the other discriminatees, it waspresumed he would have continued employment longerthan any other discriminatee. According to Hayden's com-putations, Miller would have worked through the datelisted on the specification when he received an offer ofreemployment by Fruin as at no time during the backpayperiod did the number of laborers on the project in questiondrop below three. Hayden further testified that it was pre-sumed that Miller was entitled to the foreman's differentialfrom Local 282 through his entire backpay period in theabsence of any evidence that Fruin eliminated the foremanposition when the number of laborers dropped beloweight-a provision in the bargaining agreement.Hayden admitted that discussions had taken place withcounsel for Fruin and others regarding other possible meth-ods of computing the backpay in the instant case, but statedthat each of the two methods proposed by Fruin, as afore-stated, were rejected in that neither system was actuallyused either in the industry in general or by Fruin on thisjobsite or elsewhere, and further that neither method norstudy could present any objective evidence of when the dis-criminatees would actually have been laid off, absent dis-crimination. Therefore, the uncertainties were resolvedagainst the wrongdoers in the instant case. and the theoriesand studies of Fruin were rejected.Final ConclusionsIn summation, the method used by Hayden to determinethe appropriate layoff dates for the discriminatees was toconsider them to have been the last laborers working withthe exception of the general foreman and steward, and thatthereafter they would have been let go or laid off in theinverse order of their date of hire. The General ('ounselsubmits and argues that the principle applied by Compli-ance Officer Hayden in computing backpay set forth in theamended specification, are based on longstanding Boardpolicy and that the money due the discriminatees are accu-rate, and that conclusions and findings herein should be inaccordance therewith. I am in agreement with the GeneralCounsel.As pointed out, the two theories and studies proposed byFruin were both rejected as there was no evidence that ei-ther one had any specific relation to the factual situation asit existed at this jobsite. Moreover. Fruin failed to presentany evidence showing that either theory was ever appliedby them in determining the order of layoff. Fruin's projectmanager, Lawton Drury, admitted that he did not knowwhat criteria was used by Fruin in determining layoffs priorto his becoming project manager in mid-1977. but agreedthat since he has been project manager, Fruin has relied onthe subjective observations of its foreman in determiningwho is the best employee, and in the absence of such obser-vations they had relied on seniority. As indicated, Fruinalso failed to present any evidence showing that during thebackpay periods here involved. they had ever applied eithera strict seniority system or a probabilistic mode to deter-mine who would be laid off. Accordingly, as further arguedby the General Counsel, neither of the theories proposed byFruin has any foundation in fact or any direct relation tothe situation occurring at this jobsite. and neither study canpresent any objective basis upon which to determine whenthe discriminatees would have been laid off. In the absenceof such objective evidence. Compliance Officer Hayden wasjustified in construing the resulting uncertainty against Re-spondent, under a longstanding Board principle.As further noted, the unsound basis of the alternativesproposed by Fruin is further seen from the fact that each oftheir theories or studies results in different dates for certainof the discriminatees. After the General Counsel introducedthe backpay specification with his layoff dates setforth, theburden was then on Fruin to prove with certainty when thediscriminatees would have been laid off, absent discrimina-tion, if their dates differed, but their own studies revealsthat in several instances they cannot do so, and thus there isno evidence of a definitive nature which would specificallyillustrate when the discriminatees actually would have beenlaid off absent discrimination. Indeed, the probabilisticmethod applied by Fruin is based. according to its expertwitness Robert Sorensen. on the basis that it was a fairmethod of reaching their conclusion "particularly in light ofthe fact there was apparently a random selection process512 FRUIN-COLNON CORP.occurring when the layoffs on the particular job weremade." Sorensen further stated that there was no objectivebasis used on the project, and his conclusions were basedentirely on a hypc;hetical study of what would or couldhave occurred had there been a random selection.A corollary issue arose during the hearing regarding theplacement of discriminatee LeRoy Lukefahr in relation tothe other discriminatees. Counsel for Fruin contended thatLeRoy Lukefahr was terminated and then rehired on Au-gust 7., 1975, thus giving him a later seniority date thanother discriminatces, and as a result entitling him to lessbackpay due to an earlier layoff date. There is also sometestimony in this record to the effect that Lukefahr wasgiven the lower senority date because of his being a lessthan exemplary employee. The General Counsel arguesthat I should reject this "hoot strap" attempt to ruin toreverse a finding established in the underlying unfair laborpractice case.I, of course, take judicial notice of the prior unfair laborpractice case in this matter-Fruin-Colnon Corporation, 227NLRB 59 (1976). On page 62 of this Decision, the Admin-istrative Law Judge found that LeRoy Lukefahr was em-ployed on June 17, 1965, "and continued to work on theproject until September 4." However, at the hearing beforeme, counsel for Fruin took the position that Lukefahr's in-terim termination and reemployment had not been liti-gated, but, as pointed out, the Administrative Law Judge inthe prior case made the specific findings noted above re-garding his tenure on the jobsite, and Fruin then took aspecific exception to this finding when he appealed the Ad-ministrative Law Judge's Decision to the Board. Thus, theBoard has previously been given the opportunity to reversehis findings, but it chose not to do so. I am in agreementwith the General Counsel that under these circumstances,Fruin is now precluded, at this late date, in attempting toreverse the previous finding in the prior unfair labor prac-tice case.Counsel for Fruin and for Local 282 also raises the ques-tion as to whether LeRoy Lukefahr was actually in the la-bor market subsequent to his termination because he testi-fied that he worked more than 600 acres of farm land.including 300 head of cattle and 300 head of hogs, and hadall of the duties and tasks associated with such an enter-prise, and, therefore, was never in the labor market for a jobas a laborer and should be denied all backpay. I reject thisargument. Lukefahr testified that after he was let go byFruin in September, as aforestated, he then sought employ-ment by signing up at the union hall and at the unemploy-ment office, but stated that he was never sent out to anyjobs by either one. There is no evidence in this record to thecontrary, nor is there any showing that Lukefahr ever repu-diated or withdrew from his intentions to seek work, andwhich was specifically indicated when he signed up for em-ployment at the union hall and at the unemployment office.Turning now to the allegation that Local 282 is liable forpayment to William Miller of a foreman's differential paywhich Miller would have received absent discriminationagainst him. Hayden credited Miller with receiving theforeman's differential pay for this entire backpay period.Fruin presented evidence that the collective-bargainingagreement between the parties requires that presence of aforeman at a higher rate of pas tor every eight laborersworking on the jobsite.4 Counsel tr Fruin and counsel forLocal 282 also advanced the contention that once the num-ber of laborers on the jobsite dropped below eight, the con-verse would be true that is, that there would he no tore-man once fewer than eight laborers were employed.lHoever. Hayden testified that the contract between theparties, as aforestated. does not state that there cannot be aforeman for less than eight, and also stated that no evidencewas presented to him indicate that, in fact, the toreman wasremoved once the crew dropped below eight. Haden testi-fied that a spot check of pertinent records further indicatedto him that the foreman's differential pas was still beingpaid to individuals once the crew size did drop. I am inagreement with the General Counsel that in the absence ofany certainty, again the ambiguity must be resolved againstthe wrongdoers-in this case Local 282.'The General Counsel contends that Respondents arejointly and severally liable to make contributions to theConstruction Industry's Laborers' Welfare Fund (the fund)for pension and welfare benefits on behalf' of the discrini-natees. and should do so for the entire periods during whichthe discriminatees are entitled to backpay. Respondents dis-pute the period of time t)r which such payments had to bemade. The General Counsel seeks contributions under theterms of the contractual provisions at the rates applied inthe amended specification.With respect to the contributions for health and welfarebenefits. Respondents take the position that no contribu-tions are necessary as the individual employees involvedherein suffered no loss of a result of Respondents' failure tomake such contributions. During the hearing Respondentsalso elicited testimony from the discriminatees to the effectthat they did not rely on the health fund during the periodunder which they would be eligible for backpay, and appar-ently thus contend that any contribution ordered wouldprovide no benefit to the individual discriminatees. As de-tailed and argued by the General Counsel even thoughthe individual discriminatees herein may not have availedthemselves of the use of the fund during their specitic back-pay periods. nevertheless. each is in a position where theoverall financial stability of the fund is of great concern.and further points out that had the individual discrimi-natees been working during the backpay periods. obviously.Fruin would then have been making contributions to thefund on their behalf, and this would have been the casewhether or not they actually received any services or helpfrom the fund during that particular time. The GeneralCounsel further maintains that any contributions requiredto be made at this date, helps to insure the future financialstability of the fund and which is a benefit to the discrimi-nation in that they may be forced to rely on the financialreserves of the Fund at some time in the future. Accord-ingly, the General Counsel urges an order requiring contri-' See G.C. Exh. 4.1 The General Counsel also points out that Fruin would sureIl have rec-ords which would indicate who was or was not foreman at each time on itsproject, but did not present any evidence which would indicate that it didnot pay foreman's wages once the crew dropped belw eight51R3 D[)CISIONS OF NATIONAL LABOR RELATIONS BOARDbutions to the fund for welfare and health benefits in theamounts set forth in the amended specification. I am inagreement and will so order.2Upon the foregoing findings, conclusions, and the entirerecord, I issue the following recommended:ORDER'Respondent, Fruin-Colnon Corporation, Cape Girar-deau, Missouri, its officers. agents, successors, and assigns.and Respondent Laborers International Union of NorthAmerica, AFL CIO, Local 282, its officers, agents, and rep-resentatives, jointly and severally liable, shall make wholeemployees LeRoy Lukefahr, Own Innis, Tom Lukefahr, JoeSachse, Jim Schoen, and William E. Miller, by payment to6 Payment to the pension fund for the discriminatees hinges on the date ordates they would have been legally laid off had it not been for the discrimi-nation against them. Since I have rejected the studies and dates made byFruin in this regard, as aforestated, I adopt the amended specification as topension figures set forth therein.I In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall he deemedwaived for all purposes.them of the amount set forth opposite their names below,plus interest thereon computed in the amount and mannerprescribed in Florida Seel Corporation, 231 NLRB 651(1977),. less the tax withholding required by federal andstate laws, and by payment to the Construction IndustryLaborers Welfare Fund of the amounts set forth oppositethe names of the employees below plus interest accrued tothe date of payment pursuant to Floril Steel, .supra.Backpay Welfare PensionLeRoy LukfahrOwen InnisTom LukefahrJoe SachseJim SchoenWm. E. Miller$7,629.89 $1,419.433,755.965,829.155,075.3328,824.03322.68 $322.68162.68250.71220.591,740.33415.1139.98108.45167.14147.061,062.69In addition, Local 282. shall make whole employee Wil-liam E. Miller with regard to the foreman's differential bypayment to him of $2,427.88 plus interest accrued to thedate of payment pursuant to Florida Steel, supra, less thetax and withholding required by federal and state laws.See, generally, Isis Plumbing & Heating Co, 138 NLRB 716 1962)514